DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chad Wallis on 08/24/2022.
The application has been amended as follows: 
                                              In the Claims
4.	In claim 6, line 1, replace “Apparatus according to claim 4” with -- Apparatus 
according to claim 1--.
	In claim 10, line 1, replace “Apparatus according to claim 4” with -- Apparatus according to claim 1--.
Allowable Subject Matter
5.	Claims 1, 2, 6-8, 10-12, 16-21, 23, 25 and 26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Eriksson et al. (US 8,876,934) and Armstrong (GB1109753) are the two closest prior art of record that teach an apparatus configured for stirring a curved molten metal container, however these prior art either considered individually or as combined fails to teach and/or adequately suggest a stirring device comprising a plurality of stays, a first discrete unit and a second discrete unit, each unit including a core having two or more teeth and at least one electrically conducting coil;  and a common controller; wherein the first discrete unit and the second  discrete unit are coupled to a curved wall of the curved container at a first location and a second location respectively; and wherein a  first stay is disposed between the first discrete unit and the second discrete unit, such that the first stay is intersected by a direct line extending from the first discrete unit to the second discrete unit. 
The improvement provided by the instant claimed invention over the prior art is that it provides a stronger stirring effect within the molten metal containing furnace or container due to the stronger magnetic field and/or optimized magnetic field configuration created within the molten metal due to the combined arrangement of the plurality of stays, the first discrete unit and the second discrete unit coupled to the 
curved wall of the curved container. 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JESSEE R ROE/Primary Examiner, Art Unit 1759